          EXHIBIT A




Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 1 of 30
                                                                               012345ÿ783ÿ921ÿ ÿ0114ÿ012345ÿ158
ÿÿÿÿÿÿÿÿÿ!"ÿÿÿÿÿÿÿ# $ÿÿÿÿÿÿÿ%&''ÿ(ÿÿÿÿÿÿ)*'                   +32,1-. /40441 ÿÿ&"&11ÿ%23456789
ÿ                 6:;8<%%77=>>ÿ<ÿ!2??45@ÿABC3ÿ4@ÿAÿDÿ?452?@ÿ5A45ÿEC552(?CFÿ4@ ÿ
                                                                   AÿG4<%A54H
                            I5/ÿ/,783J2/8,ÿ/ÿK38L/1ÿ2ÿ2ÿ13L/41ÿ2,ÿ/ÿ,8ÿ48,/131ÿ2,ÿ877/4/2ÿ48.3ÿ31483
%ÿM *ÿ'&ÿ!ÿ&ÿ% ÿÿ                       5&*'ÿN'ÿ4'*PQ141,/,R N$Sÿ2$'&P
%ÿM *ÿ'&ÿ? $&ÿ'&ÿ5 'ÿN&O '                                                    0ÿT,3/1
                                                                       0 41,/,R
                                                             ÿ
 6=U7VU=76: ÿ5OO&ÿC <%*'                                                                                              ÿ
               ÿQ84.J1,ÿWQÿXYZ099Z[\Y]ÿ783ÿ0-W^^0_T`ÿ̀T0a`I0]ÿW^9
               ÿ5OO&ÿC <%*'                                                                                           ÿ
               ÿQ84.J1,ÿWQÿXYZ099Z[\b]ÿ783ÿ̀T0a`Iÿ00cT0ÿW00ad`W]ÿW^9
                                                             ÿ
 6=U7=U=76: ÿ!"ÿC1&ÿ5M 'ÿ!"                                                                                             ÿ
               ÿÿÿÿÿÿ!ÿBSPÿÿ09aIIÿa^I+aT`e
               ÿ) 'ÿ!ÿÿ%*'ÿ%'                                                                                           ÿ
               ÿ-1//8,fÿTg5//ÿ0ÿZÿ98,324fÿTg5//ÿhÿZÿ0K312511ZJ
                ÿÿÿÿÿ2ÿB M1ÿ21Pÿia``T0Iÿ0chW^]ÿ_0IjT`W^Tÿ0chW^
               ÿ" ÿA"                                                                                                    ÿ
921,1ÿk13/8,ÿlXm\Xn                                `1.3,ÿ8ÿI8Kÿ87ÿ-2R1                                     `1121ÿXXoplop\XY




                   Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 2 of 30
                                                                                                       Electronically Filed - Taney - December 02, 2019 - 03:50 PM
                                                                                1946-CC00255

               IN THE CIRCUIT COURT OF TANEY COUNTY, MISSOURI

        FORREST ALBIN and                             )
        KATHERINE ALBIN,                              )
        husband and wife,                             )
                                                      )
                               Plaintiffs,            )
                                                      )
v.                                                    )       Case No.:
                                                      )
        RESORT SALES MISSOURI, INC.                   )
        Serve Registered Agent:                       )
               Scott R. Wuest                         )
               700 Blue Meadows Road                  )
               Branson, MO 65616                      )
                                                      )
        SPINNAKER RESORTS, INC.                       )
        Serve Registered Agent:                       )
               Missouri Secretary of State            )
               600 W. Main Street                     )
               Jefferson City, MO 65102               )
                                                      )
                               Defendants.            )

                         PETITION AND CLASS ACTION PETITION

        COMES NOW Plaintiffs, by and through undersigned counsel, and for their Petition

against Defendants, states:

                 GENERAL ALLEGATIONS COMMON TO ALL COUNTS

     1. Defendant Resort Sales Missouri, Inc., (hereinafter “Resort Sales”) is a corporation, having

        its principal place of business in Branson, MO, and may be served as stated above.

     2. Defendant Spinnaker Resorts, Inc. (hereinafter “Spinnaker”) is a corporation authorized to

        do business in Missouri and may be served as stated above.

     3. At all times herein mentioned, all Defendants were co-conspirators, agents, servants,

        employees, and joint-venturers of each other and were acting within the course and scope




          Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 3 of 30
                                                                                                Electronically Filed - Taney - December 02, 2019 - 03:50 PM
   of said conspiracy, agency, employment, and/or joint-venture and with the permission and

   consent of each other.

4. That all relevant transactions to this Petition occurred in the County of Taney, State of

   Missouri.

5. That this Court has subject matter jurisdiction over this action pursuant to Chapter 407

   RSMo, which allows for a private cause of action for breaches of the Merchandising

   Practices Act.

6. That the Merchandising Practices Act, § 407.025 RSMo, provides for a private cause of

   action, punitive damages, and attorney fees to a successful party who invokes its

   protections.

7. That the Merchandising Practices Act, § 407.010 RSMo, includes in the definition of

   “merchandise” the term service.

8. That Defendants are a timeshare sales company, that provide vacation services to the

   public.

             COUNT I – VIOLATIONS OF THE MISSOURI MERCHANDISING

                                      PRACTICES ACT

   COME NOW Plaintiffs Forrest Albin and Kathleen Albin, (hereinafter “Plaintiffs Albin”)

   and for Count I of their Petition against Defendants state as follows:

9. Plaintiffs purchased goods and/or services covered by the Act from Defendants in Branson,

   Missouri on June 24, 2017.

10. According to copies of the purchase documents given to Plaintiffs, Defendants list J.

   Kennedy, Maria Belbas Parker as the salespersons who received credit for the sale to

   Plaintiffs Albin which occurred in Branson, Missouri on June 24, 2017. A true and accurate




     Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 4 of 30
                                                                                                 Electronically Filed - Taney - December 02, 2019 - 03:50 PM
   copy of the contract signed by Plaintiffs Albin is attached hereto as Exhibit A and is

   incorporated herein by reference. These individuals were agents and/or employees of

   Defendants and were not licensed realtors. At all times these agents/employees were acting

   within the scope and course of their agency/employment.

11. Defendants used high pressure sales tactics to solicit Plaintiffs Albin into purchasing a

   timeshare.

12. That during and after the contact with Defendants for vacation services, Defendants

   through its representatives and/or agents made representations to Plaintiffs Albin which

   amounted to deception, fraud, false pretenses, false promise, misrepresentation, unfair

   practice or the concealment, suppression, or omission of a material fact, including but not

   limited to:

       a. Defendants told Plaintiffs Albin that a Spinnaker Resorts timeshare was an

           investment that would increase in value.

       b. Defendants told Plaintiffs Albin they could sell their timeshare for a profit.

       c. Defendants told Plaintiffs Albin that purchasing a timeshare is cheaper than paying

           for future vacations.

       d. Defendants told Plaintiffs Albin they could rent their timeshare out to offset their

           maintenance fees.

       e. Defendants told Plaintiffs Albin they would be attending a 90-minute presentation

           and the presentation lasted four hours. Plaintiffs Albin were detained at the sales

           presentation against their will for a lengthy period of time.        The extended,

           unreasonable, lengthy time period of the sales presentation constituted duress and




     Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 5 of 30
                                                                                                  Electronically Filed - Taney - December 02, 2019 - 03:50 PM
          coercion to force Plaintiffs Albin to make a purchase before they were allowed to

          leave the premises.

       f. Defendants told Plaintiffs Albin they could travel anywhere in the world they

          wanted whenever they wanted.

       g. Defendants told Plaintiffs Albin they would attend an “Owner’s Update” meeting

          and they received another high-pressure sales pitch.

       h. Defendants did not give Plaintiffs Albin detailed instructions on how to rescind or

          cancel their purchase if they chose to do so.

       i. Defendants showed Plaintiffs Albin one type of unit during the sales presentation,

          but when they went to the resort, Plaintiffs Albin received a unit of lesser quality.

       j. Defendants told Plaintiffs Albin it would be easy to make a reservation, but

          Plaintiffs Albin found it to be nearly impossible to make a reservation when they

          wanted to go to the resort.

       k. Defendants did not inform Plaintiffs Albin that the resort rents units to non-

          timeshare owners.

       l. Defendants told Plaintiffs Albin they would receive a discounted price on the

          timeshare, but “only if they purchased today”.

13. On information and belief, Defendants misrepresented the benefits of buying a timeshare

   from them.

14. That Defendants’ statements and assurances referenced in subparagraphs “a” through “l”,

   inclusive, and/or its concealment, suppression, or omission of those issues were material

   to Plaintiffs Albin’s decision to purchase a timeshare from Defendants.




     Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 6 of 30
                                                                                                   Electronically Filed - Taney - December 02, 2019 - 03:50 PM
15. Because of the high-pressure sales tactics and the insistence that the purchase needed to be

   made immediately to receive the “benefits”, Plaintiffs Albin were unable to independently

   research the claims made by Defendants.

16. That as a direct and proximate result of the misrepresentations, statements, assurances, and

   omissions made by Defendants, Plaintiffs Albin have suffered an ascertainable loss in the

   amount of $14,475.00, plus interest, plus continuing maintenance fees and obligations.

17. That the conduct of Defendants in the foregoing respects was willful, intentional, and

   malicious and without just cause or excuse, entitling Plaintiffs Albin to actual and punitive

   damages and attorney fees and costs herein incurred.

18. In addition, in purchasing this timeshare, Plaintiffs Albin paid to Defendants, and

   Defendants charged, a document preparation fee of $400.00 for recording of the deed, legal

   fees, and administrative fees to process the closing documents for purchaser and seller.

   WHEREFORE, Plaintiffs Albin pray this Honorable Court hear and determine the matter

   and enter Judgment in favor of Plaintiffs Albin and against Defendants for actual and

   incidental and consequential damages, for punitive damages in an amount that is fair and

   reasonable, and for their attorney fees and expenses herein reasonably expended, and for

   such other and further relief as this Honorable Court may deem just and proper.

                                   COUNT II – RESCISSION

   COME NOW Plaintiffs Albin, by and through counsel, and for Count II of their Petition

   against Defendants, state as follows:

19. Plaintiffs Albin incorporate by reference each and every preceding paragraph of this

   Petition as though fully set forth herein.




     Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 7 of 30
                                                                                                   Electronically Filed - Taney - December 02, 2019 - 03:50 PM
20. As a result of the fraudulent misrepresentations made by Defendants, by and through their

   agents and/or employees, as is set forth in Count I above, Plaintiffs Albin are entitled to

   rescind the timeshare contract, minus amounts paid in document fees, and which claims

   for document fees Plaintiffs Albin elect to pursue in the class claims set forth below.

   Plaintiffs Albin are further entitled to a reimbursement of reasonable attorneys’ fees

   incurred by Plaintiffs Albin in bringing forth this cause of action, and in negotiating the

   resolution of this claim; and Plaintiffs Albin are entitled to interest and consequential

   damages.

   WHEREFORE, Plaintiffs Albin pray this Court enter judgment in their favor against the

   Defendants, for an order rescinding the timeshare contract except for the document fees;

   trebled damages on the document fees; for damages that are fair and reasonable to restore

   Plaintiffs Albin to the position they were in prior to purchasing the membership from

   Defendants; for reasonable attorneys’ fees, costs, and interest as allowed by law; and for

   any such other and further relief as the Court deems just and proper.

       CLASS-WIDE ALLEGATIONS - UNAUTHORIZED PRACTICE OF LAW

21. Defendants are not licensed attorneys in the State of Missouri as is required by § 484.020

   RSMo., for Defendants to engage in law business for profit.

22. Defendants are engaged in the business of selling and/or leasing memberships, timeshare,

   vacation packages, and/or interests in goods or property. As part of the sales and/or leasing

   process, Defendants prepare and/or process deeds, purchase agreements, contracts,

   financing documents, and other instruments and/or documents of legal significance that

   affect and/or relate to secular rights and title to property. These instruments are documents

   of legal significance that affect or relate to the rights and title to property rights and




     Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 8 of 30
                                                                                                   Electronically Filed - Taney - December 02, 2019 - 03:50 PM
   memberships in clubs or organizations, other secular rights, interests in timeshares and

   vacation packages; and are collectively referred to herein as the “documents”.

23. Defendants, as a general business practice, have charged a fee for the preparation and/or

   processing of the documents relating to these sales, in the amount of $400.00, or similar

   amounts, to customers relating to transactions that involve Missouri property. Defendants

   refer to the fee as “document preparation fees” or “administrative processing fees”

   (hereinafter “document fees”). Said fees are identified charges for recording a deed, for

   legal fees and constitute charges for processing documents to close a sale and transfer

   property to purchasers. Said transactions that occur in the State of Missouri and/or which

   relate to Missouri property are governed by Missouri law, and Plaintiffs seek to represent

   all Class members whose claims are governed by Missouri law.

24. Defendants have, as a general business practice, refused to return said documentation fees

   to their customers, including customers who rescind their timeshare and/or membership

   contracts.

25. This action is brought by Plaintiffs, against Defendants, to recover for Plaintiffs, and for

   all others similarly situated (hereinafter “Class” or “the proposed Class”), all document

   fees, by whatever name, paid by Plaintiffs and the Class to Defendants, and to recover all

   other damages allowed by law.

26. Plaintiffs and the Class contend that it is unlawful for Defendants to collect from their

   customers a document fee, in that receiving consideration for the preparation and

   processing of legal documents by an unlicensed individual is illegal and constitutes

   engaged in unauthorized law business and the unauthorized practice of law. Likewise, it

   is illegal, unlawful, and deceptive for Defendants to charge Plaintiffs and the Class for




     Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 9 of 30
                                                                                                     Electronically Filed - Taney - December 02, 2019 - 03:50 PM
   Defendants’ legal fees in a transaction in which Plaintiffs and the Class members are on

   the opposite side of the transaction.

27. Plaintiffs and the Class further contend that Defendants are legally obligated to provide a

   refund to Plaintiffs, and to all Class members, all document fees charged and collected by

   Defendants on all transactions and to pay, in addition statutory treble damages, the

   attorneys’ fees incurred by customers herein, prejudged and post-judgment interest, costs,

   and punitive damages.

28. For the reasons stated in more detail below, this case is properly brought as a class action,

   represented by the named Plaintiffs.

29. At the time of Plaintiffs Albin’ purchase set forth herein, Defendants charged and collected

   a documentation fee in the amount of $400.00 from Plaintiffs Albin in connection with

   Plaintiffs Albin’ purchase. A copy of the contract signed by Plaintiffs Albin reflecting this

   document fee is attached hereto as Exhibit A.

30. Upon information and belief, the document fees were charged for the preparation,

   processing, and/or procuring of documents as that term is defined above, and Defendants

   identify said purposes in the contracts.

31. The preparation and processing of contracts and/or documents necessary to purchase

   property, interests in property, timeshares, memberships, vacation packages, goods,

   merchandise, services, and/or to effectuate a transaction for a fee and/or legal fees, is the

   “practice of law” business and constitutes engagement in “law business” as those terms are

   used and defined in RSMo. § 484.020.

32. Plaintiffs propose to represent the Class consisting of all persons or other entities who were

   charged and who paid a document fee to Defendants, and who entered into said contracts




     Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 10 of 30
                                                                                                  Electronically Filed - Taney - December 02, 2019 - 03:50 PM
   in the State of Missouri and/or related to timeshares and packages relating to property in

   the State of Missouri (hereinafter “the Class”), and who opted out of the class certified in

   Darrell (“Toby”) Thompson and Kathleen (“Kathy”) Thompson v. Resort Sales Missouri,

   Inc. and Spinnaker Resorts, Inc., Taney County Case No. 1746-CC00203, and whose

   names are contained on attached Exhibit B.

33. The Class is believed to consist of 85 customers who were charged said document fees, the

   joinder of which is impracticable, and the members of the class are so numerous that it is

   impractical to bring all of them before the Court in this action. Moreover, the amount of

   damages suffered individually by each member of the Class as a result of the illegal

   document fee charges is so small as to make suit for its recovery by each individual member

   of the Class economically unfeasible.

34. Class treatment of the claims asserted herein will provide substantial benefit to both the

   parties and the Court system. A well-defined commonality of interest in the questions of

   law and fact involved affect all Plaintiffs and the proposed members of the Class.

35. There are common questions of law and fact applicable to the claims asserted on behalf of

   the Class. The common questions include:

       a. Whether Defendants charge document fees for the preparation or processing of

           documents;

       b. Whether charging a document fee for the preparation of documents required by

           Defendants to effectuate a transaction constitutes the unauthorized practice of law

           or law business within the meaning given those phrases under Missouri law;

       c. Whether this action is maintainable as a Class Action;




     Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 11 of 30
                                                                                                     Electronically Filed - Taney - December 02, 2019 - 03:50 PM
       d. Whether member of the Class have a right to recover the document fees paid to

           Defendants;

       e. Whether Defendants are bound by the provisions of RSMo. § 484.020;

       f. Whether the members of the Class are entitled to treble damages;

       g. Whether Defendants have engaged in fraud, unfair practices, material omissions,

           and/or deceptive practices as defined under the law; and

       h. Whether Plaintiffs are entitled to common law remedies implied in contract,

           including money had and received.

36. Plaintiffs’ claims are typical of the claims of the proposed Class, and Plaintiffs will fairly

   and adequately represent and protect the interests of the proposed Class. Plaintiffs do not

   have any interest antagonistic to those of the Class. Plaintiffs have retained competent and

   experienced counsel in the prosecution of this type of litigation. The questions of law and

   fact common to the members of the Class, some of which are set out above, predominate

   over any questions affecting only individual members of the Class.

37. A Class Action is superior to other available methods for the fair and efficient adjudication

   of this controversy, because members of the Class likely number in the thousands and

   individual joinder is impracticable. The expenses and burden of individual litigation

   regarding these illegal document fee charges would make it impracticable or impossible

   for proposed members of the Class to prosecute their claims individually. Trial of

   Plaintiffs’ claims is manageable.

38. Unless a Class is certified, Defendants will retain monies unlawfully received as a result

   of their schemes to collect fees from Plaintiffs and the Class. Unless a class-wide




     Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 12 of 30
                                                                                                        Electronically Filed - Taney - December 02, 2019 - 03:50 PM
       injunction is issued, Defendants will continue to commit such violations against customers,

       there being no adequate remedy at law available to stop Defendants’ actions.

   39. This action is maintainable as a class action pursuant to Missouri Law.

                                            CLASS COUNTS

              COUNT I: DAMAGES FOR VIOLATION OF RSMo. § 484.010, et seq.

       COME NOW Plaintiffs, individually and on behalf of all Class members, and for Count I

of their Class Petition against Defendants, state and aver the following:

   40. Plaintiffs hereby incorporate by reference all preceding paragraphs of this Petition as

       though fully set forth herein.

   41. RSMo. § 484.010 prohibits any entity, association, or corporation, except a professional

       corporation organized pursuant to the provisions of RSMo. Chapter 356, from engaging in

       the practice of law or doing law business, and further provides that any association or

       corporation that violated this prohibition shall be subject to paying treble the amount paid

       to it for any services rendered in violation of this prohibition.

   42. Defendants are prohibited from engaging in the practice of law or doing law business.

   43. Defendants charge its customers a document fee for the preparation, processing, and

       procuring of documents necessary to effectuate its sales.

   44. By charging a document fee to its customers, Defendants have engaged in unauthorized

       law business, and are therefore liable to each customer to whom they charged such

       document fees.

   45. By charging document fees to their customers, Defendants have engaged in the doing of

       law business and are liable for treble damages to each such customer whom it charged such

       document fees within two (2) years prior to the date of the filing of Plaintiff’s Class Action




        Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 13 of 30
                                                                                                       Electronically Filed - Taney - December 02, 2019 - 03:50 PM
       Petition; and actual damages, consequential damages, and interest thereon to customers

       who were charged such fees within five (5) years of the filing of this Petition, up to the

       present.

   46. The conduct of Defendants was outrageous, malicious, corrupt, and either intentional or

       reckless to a degree sufficient to support an award of punitive damages against Defendants.

               WHEREFORE, Plaintiffs and the Class pray for the relief requested in the Request

       for Relief set forth below.

             CLASS COUNT II - UNAUTHORIZED PRACTICE OF REALTY

       COME NOW Plaintiffs, individually and on behalf of all Class members, and for Count II

of their Class Petition against Defendants, state and aver the following:

   47. Plaintiffs hereby incorporate by reference all preceding paragraphs of this Petition as

       though fully set forth herein.

   48. Defendants, and its agents/employees engaged in the unauthorized practice of realty in

       violation of §339.010 RSMo by engaging in the following activities, for compensation,

       with regard to the transactions involving Plaintiffs:

           a. Selling, exchanging, purchasing, renting or leasing of real estate;

           b. Offering to sell, exchange, purchase rent or lease real estate:

           c. Negotiating or offering or agreeing to sell, exchange, purchase, rent or lease real

               estate;

           d. Listing or offering to list real estate for sale, lease, rental or exchange;

           e. Assisting or directing in the procuring of prospects calculated to result in the sale,

               exchange, leasing or rental of real estate.




        Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 14 of 30
                                                                                                     Electronically Filed - Taney - December 02, 2019 - 03:50 PM
49. The “timeshare interests” sold by Defendants to Plaintiffs constitute “real estate” as defined

   by §339.010.5.

50. Defendants and their agents/employees did not possess a real estate license.

51. As a result of Defendants’ wrongful conduct, Plaintiffs were fraudulently induced into

   entering into contracts with unlicensed persons or entities and suffered an ascertainable

   loss of money.

52. By engaging in the unauthorized practice of realty, Defendants have engaged in

   unauthorized activity, and are therefore liable to each customer with whom they dealt.

53. The conduct of Defendants was outrageous, malicious, corrupt, and either intentional or

   reckless to a degree sufficient to support an award of punitive damages against Defendants.

54. Plaintiffs propose to represent the Class consisting of all persons or other entities who were

   subjected to the unauthorized practice of realty by Defendants, and who entered into said

   contracts in the State of Missouri and/or related to timeshares and packages relating to

   property in the State of Missouri (hereinafter “the Class”).

55. The Class is believed to consist of thousands of customers who were subjected to the

   unauthorized practice of realty by Defendants, the joinder of which is impracticable, and

   the members of the class are so numerous that it is impractical to bring all of them before

   the Court in this action. Moreover, the amount of damages suffered individually by each

   member of the Class as a result of the illegal and unauthorized practice of realty is so small

   as to make suit for its recovery by each individual member of the Class economically

   unfeasible.




     Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 15 of 30
                                                                                                  Electronically Filed - Taney - December 02, 2019 - 03:50 PM
56. Class treatment of the claims asserted herein will provide substantial benefit to both the

   parties and the Court system. A well-defined commonality of interest in the questions of

   law and fact involved affect all Plaintiffs and the proposed members of the Class.

57. There are common questions of law and fact applicable to the claims asserted on behalf of

   the Class. The common questions include:

       a. Whether Defendants engaged in the sale, exchange, purchase, rent or lease of real

           estate for compensation;

       b. Whether Defendants offered to sell, exchange, purchase, rent or sell real estate for

           compensation;

       c. Whether Defendants negotiated or offered or agreed to sell, exchange, purchase,

           rent or lease real estate for compensation;

       d. Whether Defendants listed or offered to list real estate for sale, lease, rental or

           exchange for compensation;

       e. Whether Defendants assisted or directed in the procuring of prospects calculated to

           result in the sale, exchange, leasing or rental of any real estate for compensation;

       f. Whether this action is maintainable as a Class Action;

       g. Whether member of the Class have a right to recover damages caused by

           Defendants;

       h. Whether Defendants are bound by the provisions of RSMo. § 339.010;

       i. Whether Defendants have engaged in fraud, unfair practices, material omissions,

           and/or deceptive practices as defined under the law; and

       j. Whether Plaintiffs are entitled to common law remedies implied in contract,

           including money had and received.




     Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 16 of 30
                                                                                                     Electronically Filed - Taney - December 02, 2019 - 03:50 PM
58. Plaintiffs’ claims are typical of the claims of the proposed Class, and Plaintiffs will fairly

   and adequately represent and protect the interests of the proposed Class. Plaintiffs do not

   have any interest antagonistic to those of the Class. Plaintiffs have retained competent and

   experienced counsel in the prosecution of this type of litigation. The questions of law and

   fact common to the members of the Class, some of which are set out above, predominate

   over any questions affecting only individual members of the Class.

59. A Class Action is superior to other available methods for the fair and efficient adjudication

   of this controversy, because members of the Class likely number in the thousands and

   individual joinder is impracticable. The expenses and burden of individual litigation

   regarding these illegal document fee charges would make it impracticable or impossible

   for proposed members of the Class to prosecute their claims individually.             Trial of

   Plaintiffs’ claims is manageable.

60. Unless a Class is certified, Defendants will retain monies unlawfully received as a result

   of their schemes to subject Plaintiffs and the Class to their unauthorized practice of realty.

   Unless a class-wide injunction is issued, Defendants will continue to commit such

   violations against customers, there being no adequate remedy at law available to stop

   Defendants’ actions. An injunction is authorized under §339.180 RSMo.

61. This action is maintainable as a class action pursuant to Missouri Law.

           WHEREFORE, Plaintiffs and the Class pray for the relief requested in the Request

   for Relief set forth below.

     CLASS COUNT III: DAMAGES FOR VIOLATION OF THE MISSOURI
                 MERCHANDISING PRACTICES ACT

           COME NOW Plaintiffs, individually and on behalf of all Class members, and for

   Count III of their Class Petition against Defendants, state as follows:




     Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 17 of 30
                                                                                                    Electronically Filed - Taney - December 02, 2019 - 03:50 PM
62. Plaintiffs hereby incorporate by reference all preceding paragraphs of this Petition as

   though fully set forth herein.

63. RSMo. § 407.010 et seq. (The Missouri Merchandising Practices Act) makes unlawful the

   use of deception, fraud, false pretense, false promise, misrepresentation, unfair practice, or

   the concealment, suppression, or omission of a material fact in connection with the sale of

   goods or merchandise. Plaintiffs purchased goods or merchandise from Defendants, to

   include a timeshare membership.

64. The charging of a document fee to Defendants’ customers, not allowed by law, was

   deceptive or unfair in violation of 407.010 et seq. The charging of document fees to

   Defendants’ customers was a result of Defendants’ misrepresentations, concealment, and

   omissions of material facts.

65. The charging of document fees constitutes unauthorized law business and is a per se

   deceptive practice under the laws of Missouri.

66. As referenced above, Defendants engaged in the unauthorized practice of realty, thereby

   defrauding and deceiving Plaintiffs.

67. Defendants engaged in sales practices that were deceptive, misleading, unfair, fraudulent,

   and unreasonable. Defendants omitted, concealed, and/or suppressed material facts during

   the sale of goods and merchandise to their customers.

68. As a result of Defendants’ actions, Plaintiffs and the Class suffered ascertainable loss.

69. Defendants’ conduct was outrageous, malicious, corrupt, and intentional and/or reckless to

   a degree sufficient to support an award of punitive damages against Defendants.

   WHEREFORE, Plaintiffs and the Class pray for the relief requested in the Request for

   Relief set forth below in this Class Petition.




     Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 18 of 30
                                                                                                     Electronically Filed - Taney - December 02, 2019 - 03:50 PM
                    CLASS COUNT IV: MONEY HAD AND RECEIVED

           COME NOW Plaintiffs, individually and on behalf of all Class members, and for

   Count IV of their Class Petition against Defendants, state as follows:

70. Plaintiffs hereby incorporate by reference all preceding paragraphs of this Petition as if

   fully set forth herein.

71. Defendants have received monies to which they are not entitled pursuant to their contracts

   with Plaintiffs and the Class members.

72. Defendants have received monies unlawfully which in equity and good conscience ought

   to be paid back to Plaintiffs and to the Class. Implied in contract, Plaintiffs are entitled to

   a return of said monies, plus other consequential damages.

73. The conduct of Defendants, by and through their agents, was outrageous, malicious,

   corrupt, and intentional and/or reckless to a degree sufficient to support an award of

   punitive damages against Defendants.

   WHEREFORE, Plaintiff and the Class pray for the relief requested in the Request for

   Relief set forth below in this Class Petition.

                               CLASS COUNT V: RESCISSION

   COME NOW Plaintiffs, individually and on behalf of all Class members, and for Count V

   of their Class Petition against Defendants, state as follows:

74. Plaintiffs incorporate by reference each and every preceding paragraph of this Petition as

   though fully set forth herein.

75. As a result of the fraudulent misrepresentations made by Defendants, by and through their

   agents and/or employees, Plaintiffs and the Class members are entitled to rescind the

   timeshare contract, minus amounts paid in document fees, and which claims for document




     Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 19 of 30
                                                                                                Electronically Filed - Taney - December 02, 2019 - 03:50 PM
fees Plaintiffs and the Class members have elected to pursue in the class claims set forth

above. Plaintiffs and the Class members are further entitled to a reimbursement of

reasonable attorneys’ fees incurred by Plaintiffs and the Class members in bringing forth

this cause of action, and in negotiating the resolution of this claim; and Plaintiffs and the

Class members are entitled to interest and consequential damages.

WHEREFORE, Plaintiff and the Class pray for the relief requested in the Request for

Relief set forth below in this Class Petition.

                                REQUEST FOR RELIEF

WHEREFORE, Plaintiffs and each member of the proposed Class pray for judgment

against defendants:

   a. Certifying the Class as requested herein;

   b. Enter an order appointing Montgomery and Newcomb, LLC as lead counsel for the

       Class;

   c. Awarding Plaintiffs and members of the proposed Class treble damages in the sum

       of three times the document preparation fees charged within the last two (2) years

       prior to filing of the original suit up to the present, and for actual damages charged

       prior thereto;

   d. Awarding restitution to Plaintiffs and members of the proposed Class, including

       any interest paid or to be paid on any illegal and/or improper fees that were financed

       by Plaintiffs and the Class;

   e. Awarding declaratory and injunctive relief as permitted by law or equity including

       a preliminary and permanent injunction enjoining Defendants from continuing the

       unlawful practices as set forth herein and directing Defendants to identify, with




 Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 20 of 30
                                                                                        Electronically Filed - Taney - December 02, 2019 - 03:50 PM
    Court supervision, victims of their conduct and pay them restitution and

    disgorgement of all monies acquired by Defendants by means of any act or practice

    declared by this Court to be wrongful;

 f. Awarding punitive damages;

 g. Awarding prejudgment interest;

 h. Awarding post-judgment interest;

 i. Rescission of timeshare contracts;

 j. Awarding attorneys’ fees and costs;

 k. Awarding Plaintiffs individual damages resulting from Defendants; conduct, to

    include the amount paid, interest thereon, punitive damages, and consequential

    damages resulting from Defendants’ conduct set forth above; and

 l. Providing such further relief as this Court deems just and proper.

                                          Respectfully submitted,

                                          MONTGOMERY AND NEWCOMB, LLC

                                          By:   /s/ M. Scott Montgomery
                                                  M. Scott Montgomery
                                                  Missouri Bar No. 42805
                                                  W. Todd Newcomb
                                                  Missouri Bar No. 52527
                                                  David C. Vaughn
                                                  Missouri Bar No. 38173
                                                  435 E. Walnut Street
                                                  Springfield, Missouri 65806
                                                  Phone: 417-887-4949
                                                  Fax: 844-468-5468
                                                  ATTORNEYS FOR PLAINITFFS




Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 21 of 30
                                                                     Electronically Filed - Taney - December 02, 2019 - 03:50 PM
                                                      1946-CC00255




Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 22 of 30
                                                                  Electronically Filed - Taney - December 02, 2019 - 03:50 PM




Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 23 of 30
                                                                  Electronically Filed - Taney - December 02, 2019 - 03:50 PM




Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 24 of 30
                                                                  Electronically Filed - Taney - December 02, 2019 - 03:50 PM




Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 25 of 30
                                                                  Electronically Filed - Taney - December 02, 2019 - 03:50 PM




Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 26 of 30
                                                                                  Electronically Filed - Taney - December 02, 2019 - 03:50 PM
                                                                   1946-CC00255
      Last Name            First Name
Albers             James and Margaret
Albin              Forrest and Katherine
Albright           Paulette & Richard
Amos               Roger and Shirley June
Barefield          Ralph and TaWanna
Barger             Karen & Kent
Bates              Raymond
                   Ferman (Clyde) and
Beaver             Ruschale
Bernstein          William and Mary
Blocker            Robert and Beverly
Bottoms            Pat and Gary
Buster             Delores
Cadden             John & Mary Nell
Chapman            Carolyn
Coble              Clifford and Patricia
Copridge           Valerie and Clarence
Darling            Dee
Davis              Doris & Charles
Davis              Roger Elliott
Day                Linard and Pamela
Decker             Clyde and Opal
Derossett          Kevin and Lycinda
Dooley             Emmitt & Gloria
Doseck             Michael & Sheila
Ehlmann            Arlie
Flood              Carl and Margie
Freund             Joyce
Gano               Jerry and LaDonna
Gilbertson         Cheryl & Dennis
Gilbreath          Billy and Jane
Grantham           Jerry and Patricia
Gray               Henry and Dorothy
Guest              Yovounka
Halloran           H. James and C.S.
Harcrow            Chris & Marianne
Hennessey          David and Toni
Hensley            Matt
Hill               William and Lynda
Hinson             Don and Diane
Hubbard            Charles and Wendy
Julian             Carol and Sherry Bilby
Justice            Bruce & Vickie



             Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 27 of 30
                                                                               Electronically Filed - Taney - December 02, 2019 - 03:50 PM
Keller             Jerry
Leggett            Doris and James
Lenz               Leonard and Annette
Lovewell           Wendell and Pam
Marzolf            Ricci and Laurie
Mayo               Thomas and Judy
Miller             Helen Ann
Moody              Randall and Brenda
Moses              Billy and Janet
Netters            Johnny and Joy
Petty              Cynthia and Clifton
Pierson            Max and Patricia
Pue                Edward and Teresa
Randa              Dermot and Suzanne
Reisinger          Robbin and Linda
Reynolds           Marion and Nancy
Ritter             William and Karen
Rubottom           Allen and Dorothy
Ruzicka            Victoria
Scott              Terry and Murna
Sehon              James and Patricia
Sitzberger         David and Kathleen
                   Wesley/H.M.S. of
Smith              Arkansas
Smith              Stephen & Karen
Spencer            Henry and Blandina
Splane             Keith
Stamm              Alfred and Mary
Strasser           Kenneth and Anne
Sullivan           James and Ronda
Sutton             Sharron
Taul               Tom and Chris
Taylor             Stephen and Sally
Tenpenny           Clifford and Rita
Thompson           Robert and Marcia
Tucker             Philas (PC) and Judy
Ward               Kenny and Diana
Wefer              Herbert and Belinda
Westmorland        Susan
Whittaker          Larry and Marie
Willhite           Jerry and Marie
Willis             Kent and Rhonda
Wirth              Wayne and Connie
Zeller             Herbert & Sandra



             Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20 Page 28 of 30
             IN THE 46TH JUDICIAL CIRCUIT, TANEY COUNTY, MISSOURI

Judge or Division:                                              Case Number: 1946-CC00255
JEFFREY M MERRELL
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
FORREST ALBIN                                                   M SCOTT MONTGOMERY
                                                                1050 E WALNUT
                                                          vs.   SPRINGFIELD, MO 65806
Defendant/Respondent:                                           Court Address:
RESORT SALES MISSOURI, INC                                      266 MAIN STREET
Nature of Suit:                                                 PO BOX 129
CC Other Tort                                                   FORSYTH, MO 65653                                            (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: RESORT SALES MISSOURI, INC
                            Alias:
 RA SCOTT WEST
 700 BLUE MEADOWS ROAD
 BRANSON, MO 65616
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                                12/03/2019                                         /s/ Amy Strahan,tm
                                     _______________________________               ______________________________________________________
       TANEY COUNTY                                Date                                                  Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 19-SMCC-608              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                       Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20
                                                                   54.13, and Page    29 of– 30
                                                                              54.20; 506.120 506.140, and 506.150 RSMo
             IN THE 46TH JUDICIAL CIRCUIT, TANEY COUNTY, MISSOURI

Judge or Division:                                              Case Number: 1946-CC00255
JEFFREY M MERRELL
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
FORREST ALBIN                                                   M SCOTT MONTGOMERY
                                                                1050 E WALNUT
                                                          vs.   SPRINGFIELD, MO 65806
Defendant/Respondent:                                           Court Address:
RESORT SALES MISSOURI, INC                                      266 MAIN STREET
Nature of Suit:                                                 PO BOX 129
CC Other Tort                                                   FORSYTH, MO 65653                                            (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: SPINNAKER RESORTS, INC
                            Alias:
 RA MISSOURI SECRETARY OF STATE
 600 W. MAIN STREET
 JEFFERSON CITY, MO 65102
      COURT SEAL OF        You          are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                          12/03/2019                                           /s/ Amy Strahan,tm
                                     _______________________________               ______________________________________________________
       TANEY COUNTY                                Date                                                  Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 19-SMCC-609              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                       Case 6:20-cv-03004-BP Document 1-1 Filed 01/02/20
                                                                   54.13, and Page    30 of– 30
                                                                              54.20; 506.120 506.140, and 506.150 RSMo
